 1   DEAN M. CONWAY
     (counsel for service)
 2   SARRA CHO
     CHRISTOPHER NEE
 3   Email: conwayd@sec.gov
 4
     Attorneys for Plaintiff
 5   Securities and Exchange Commission
     100 F Street NE
 6   Washington, DC 20549
     Telephone: (202) 551-4412
 7   Facsimile: (202) 772-9245
 8                                     UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
11    SECURITIES AND EXCHANGE COMMISSION,                         2:19-cv-02531 JAM-DB
12                                          Plaintiff,
13                                v.
14    ROBERT A. KARMANN,
15                                          Defendant.
16
                               JUDGMENT OF PERMANENT INJUNCTION
17                             AS TO DEFENDANT ROBERT A. KARMANN
18          The Securities and Exchange Commission having filed a Complaint and Defendant Robert
19   A. Karmann (“Defendant”) having entered a general appearance; consented to the Court’s
20   jurisdiction over Defendant and the subject matter of this action; consented to entry of this
21   Judgment; waived findings of fact and conclusions of law; and waived any right to appeal from this
22   Judgment:
23                                                       I.
24          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is permanently

25   restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Securities

26   Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated

27   thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate commerce,

28
       Judgment of Permanent Injunction
                                                              1
 1   or of the mails, or of any facility of any national securities exchange, in connection with the

 2   purchase or sale of any security:

 3           (a)     to employ any device, scheme, or artifice to defraud;

 4           (b)     to make any untrue statement of a material fact or to omit to state a material fact

 5                   necessary in order to make the statements made, in the light of the circumstances

 6                   under which they were made, not misleading; or

 7           (c)     to engage in any act, practice, or course of business which operates or would

 8                   operate as a fraud or deceit upon any person.

 9           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

10   Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

11   actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents,

12   servants, employees, and attorneys; and (b) other persons in active concert or participation with

13   Defendant or with anyone described in (a).

14                                                      II.

15           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

16   permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933 (the

17   “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means or

18   instruments of transportation or communication in interstate commerce or by use of the mails,

19   directly or indirectly:

20           (a)     to employ any device, scheme, or artifice to defraud;

21           (b)     to obtain money or property by means of any untrue statement of a material fact       or

22           any omission of a material fact necessary in order to make the statements made, in light of

23           the circumstances under which they were made, not misleading;         or

24           (c)     to engage in any transaction, practice, or course of business which operates or

25                   would operate as a fraud or deceit upon the purchaser.

26           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

27   Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

28   actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents,
       Judgment of Permanent Injunction
                                                              2
 1   servants, employees, and attorneys; and (b) other persons in active concert or participation with

 2   Defendant or with anyone described in (a).

 3                                                    III.

 4          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the Court

 5   shall determine the amounts of any disgorgement of ill-gotten gains, prejudgment interest thereon,

 6   and civil penalty or penalties pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)]

 7   and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)], upon later motion of the

 8   Commission, if any. Prejudgment interest shall be calculated from December 17, 2014, based on

 9   the rate of interest used by the Internal Revenue Service for the underpayment of federal income tax

10   as set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s motion for

11   disgorgement and/or civil penalty or penalties, and at any hearing held on such a motion: (a)

12   Defendant will be precluded from arguing that he did not violate the federal securities laws as

13   alleged in the Complaint; (b) Defendant may not challenge the validity of the Consent or this

14   Judgment; (c) solely for the purposes of such motion, the allegations of the Complaint shall be

15   accepted as and deemed true by the Court; and (d) the Court may determine the issues raised in the

16   motion on the basis of affidavits, declarations, excerpts of sworn deposition or investigative

17   testimony, and documentary evidence, without regard to the standards for summary judgment

18   contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection with the

19   Commission’s motion for disgorgement and/or civil penalties, the parties may take discovery,

20   including discovery from appropriate non-parties.

21                                                    IV.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

23   incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

24   shall comply with all of the undertakings and agreements set forth therein.

25                                                     V.

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

27   exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

28   allegations in the complaint are true and admitted by Defendant, and further, any debt for
       Judgment of Permanent Injunction
                                                             3
 1   disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

 2   Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

 3   connection with this proceeding, is a debt for the violation by Defendant of the federal securities

 4   laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

 5   Bankruptcy Code, 11 U.S.C. §523(a)(19).

 6                                                    VI.

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 8   jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

 9                                                    VII.

10          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

11   Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

12
13   Dated: 12/19/2019

14                                                 /s/ John A. Mendez________________________

15                                                 UNITED STATES DISTRICT COURT JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28
       Judgment of Permanent Injunction
                                                             4
